Citation Nr: 1414748	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-13 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1975 to April 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's sleep apnea was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran was diagnosed with sleep apnea in May 2008, approximately three years after his separation from service.  However, the Veteran contends that he first began experiencing sleep apnea symptoms while in service.

The Veteran's service treatment records include no complaints of sleep apnea symptoms; however, the Veteran has stated that while he was in service he did not recognize his symptoms, such as daytime somnolence and snoring, as being signs of a sleep disorder, therefore he did not report them.  He explained he sought treatment three years after service due to his spouse's insistence.

A letter submitted by his spouse in October 2008, relates that the Veteran had developed chronic snoring and gasping for breath while sleeping for "many years."  The Veteran also submitted letters from three fellow service members who reported that they witnessed the Veteran snoring loudly and at times gasp for breath while sleeping in service.  The three, along with two other fellow service members, also stated that the Veteran would fall asleep easily while working.

In April 2011 a VA neurologist submitted a statement opining that the Veteran's sleep apnea likely began while he was on active duty.  The doctor noted the Veteran's reported history of snoring, fatigue, and sleep interruption, which had also been noted by his spouse.

Giving the Veteran the benefit of the doubt, the Board finds that he is entitled to service connection for sleep apnea.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


